10

1]

12

I

14

15

16

17

18

19

20

21

22

Z3

24

Case 2:20-cv-01813-RAJ Document 2-1 Filed 12/16/20 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
ADA YEAGER, an individual,
Case No.: 2:20-cv-01813

Plaintiff,

- [PLAINTIFF’S PROPOSED]
ORDER OF THE COURT RESTRAINING

THE CITY OF SEATTLE, amunicipa’ | DEFENDANT FROM EVICTING
corporation,

Defendant.

 

 

 

ORDER OF THE COURT
Having considered Plaintiff's Emergency Motion for Temporary Restraining Order and
Preliminary Injunction and any responses thereto, the Court hereby FINDS and ORDERS:

1. Since summer 2020, Plaintiff has resided at the protest encampment in Cal Anderson, a
public park located in Seattle.

2. Plaintiff has participated in and values expressive activities at the park that are critical of
Defendant.

3. On December 14, Defendant posted Exhibit 1 in the park. Exhibit 1 purports to “order”
Plaintiff and all similarly-situated persons to remove all personal property, including her
home, from the park or be subject to forcible removal on or after December 16, 2020 at
7:30 a.m.

4. Defendant has forcibly removed Plaintiff and her property from the park in the past.

Yeager v. City of Seattle, Case No.
ORDER OF THE COURT — Page |

 
10

11

12

13

14

1S

16

Lf

18

19

20

21

a2

23

24

 

 

Case 2:20-cv-01813-RAJ Document 2-1 Filed 12/16/20 Page 2 of 6

5. Past forcible removals of Plaintiff from the park have caused Plaintiff to lose personal
property, chilled Plaintiff's freedom of speech and assembly, and disrupted Plaintiff S
access to shelter, food, and other survival needs.

6. Plaintiff reasonably fears that forcible removal from the park on or after December 16,
2020 will cause her to suffer further irreparable harm.

7. Plaintiff is likely to suffer irreparable harm to her constitutional right to freedom of
speech by the chilling of that right should she and her belongings be forcibly removed
from Cal Anderson park pursuant to Exhibit 1.

8. Plaintiff is likely to suffer irreparable harm to her constitutional right to freedom from
unreasonable searches and seizures should she and her belongings be forcibly removed
from Cal Anderson park pursuant to Exhibit 1.

9. Plaintiff is likely to suffer irreparable harm to her constitutional right to due process of
law should she and her belongings be forcibly removed from Cal Anderson park pursuant
to Exhibit 1.

10. Plaintiff is likely to suffer irreparable harm to her constitutional right to freedom takings
without just compensation should she and her belongings be forcibly removed from Cal
Anderson park pursuant to Exhibit 1.

11. Plaintiff is likely to succeed on the merits of her claims because Defendant’s discretion in
deciding when, where, and why to forcibly evict encampments is overbroad and not
subject to content-neutral standards.

12. Plaintiff is likely to succeed on the merits of her claims because Exhibit | provides for no
process to dispute, review, or appeal Defendant’s action.

13. The balance of equities and the public interest tip in Plaintiff's favor because the
constitutional rights at stake are fundamental, because a Temporary Restraining Order
will not significantly burden Defendants, and because the public has an interest in the

vindication of constitutional rights;

Yeager v. City of Seattle, Case No.
ORDER OF THE COURT - Page 2

 
10

11

12

13

14

15

16

i

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01813-RAJ Document 2-1 Filed 12/16/20 Page 3 of 6

14. THEREFORE, Defendants are restrained from taking any action to enforce Exhibit 1
against Plaintiff until further Order of this Court.

15.

 

 

 

 

 

Dated this 16th day of December, 2020.

 

HONORABLE UNITED STATES DISTRICT JUDGE

PRESENTED BY:

MAZZONE LAW FIRM, PLLC
Attorney for Plaintiff

By: s/Braden Pence

Braden Pence, WSBA #43495
bradenp(@mazzonelaw.com
3002 Colby Ave., Ste. 302
Everett, WA 98201

 

Yeager v. City of Seattle, Case No.
ORDER OF THE COURT - Page 3

 
10

11

12

13

14

15

16

Li

18

lie]

20

21

22

ao

24

 

 

Case 2:20-cv-01813-RAJ Document 2-1 Filed 12/16/20 Page 4 of 6

CERTIFICATE OF SERVICE
I hereby certify that on the December 16, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the
attorney(s) and persons of record. I hereby certify that I have served all non CM/ECF

participants via United States Postal Service.

s/ Elizabeth Crafton

Elizabeth Crafton

Paralegal

Mazzone Law Firm, PLLC
3002Colby Avenue, Suite 302
Everett, WA 98201
425-259-4989 (voice)
425-259-5994 (fax)

lizc@mazzonelaw.com

Yeager v. City of Seattle, Case No.
ORDER OF THE COURT - Page 4

 
Case 2:20-cv-01813-RAJ Document 2-1 Filed 12/16/20 Page 5 of 6

EXHIBIT 1
Case 2:20-cv-018

 

AS OF/ DESDE RA LOCATION/ UBICACION

f = cee

q 2/16/20 am |Cal Anderson Park

 

 

 

 

 

 

the date and time posteda nd belongings found by the City and
authorized for storage will t for 70 days at no charge. / Los materiales en

 

206-459-9949

 

 

d belongings to you. Belongings are stored at: 3807 2" Ave $ / La
enencias almacenadas, Las pertenencias se almacenan en: 3807 2™ Ave S.

FOR OUTREACH AND HOUSING SUPPORT CALL:

ncia sobre contactos con la comunidad y sobre la vivienda, llame al:

211 or 206-461-3222

 
